Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting possession of a weapon. The determination has now been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Mercure, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.